Richardson, Ch. J.,
announced the following conclusion of law:
Upon the foregoing findings of fact the court determines, as conclusions of law, that the claimant, having been appointed an assistant engineer in the Navy by the President with the advice and consent of the Senate, to date from July 1,1883, in accordance with a special act of Congress, is entitled to the pay of an assistant engineer from July 1,1883, when Congress authorized his commission to bear date, upon the authority of United States v. Vinton (2 Sumner, 299); Collins v. United States (15 C. Cls. R., 22); and Burchard v. United States (125 U. S. R., 179), and for the reason that when Congress authorizes the dating back of a commission it intends to give the officer pay from such date, unless otherwise expressed as in the act of 1889, March 2, Ch. 399 (25 Stat. L., 879).
The claimant is entitled to recover the difference between the pay he was entitled to and that which he received, to wit, the sum of $3,454.27.